MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP
225 Liberty Street, 36" Floor

New York, New York 10281

(212) 483-9490

Attorneys for Defendant

Adriano Plumbing & Heating Corp.

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
wenn X

CESARE PULEO, individually and on behalf of all others
similarly situated,

 

Case No. 18-CV-05555 (NGG) (PK)
Plaintiff,
- against -
AFFIDAVIT OF SERVICE
NIBCO, INC. and ADRIANO PLUMBING & HEATING
CORP.,

Defendants,
-- x

 

STATE OF NEW YORK )
: SS.:
COUNTY OF NEW YORK )

JESSICA SKOWRONSKI, the undersigned being duly sworn, deposes and says:
deponent is not a party to the action and is over 18 years of age and is an employee of McElroy,
Deutsch, Mulvaney & Carpenter, LLP, which maintains an office in New York, New York.

On the 22™ day of May, 2019, deponent served a true and correct copy of the Notice of
Motion, Memorandum of Law in Support of Motion to Dismiss, and Affirmation in
Support with Exhibits on:

Jason P. Sultzer

Joseph Lipari

The Sultzer Law Group P.C.

85 Civic Center Plaza, Suite 104

Poughkeepsie, NY 12601

Email: sultzerj@thesultzerlawgroup.com

Email: liparij@thesultzerlawgroup.com

Jeffrey Kevin Brown

Michael Alexander Tompkins
Leeds Brown Law, P.C.
One Old Country Road, Suite 347

Carle Place, NY 11514

Email: jbrown@leedsbrownlaw.com
Email: mtompkins@leedsbrownlaw.com

by enclosing same in a postage paid properly addressed wrapper in an official depository under

the exclusive care and custody of the United States Postal Service within the State of New York.

   

 
 

Jessica Skowronski

Sworn to before me on this
22"! day of May 2019

  

: HEAL. DALEY
. Public, Slate of New
ny 02DA6382804
Qualified in New York County
Commission Expires
41/05/2022
